Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it uses phrases that can be implied, such as “the present disclosure provides.” And does not assist readers in deciding whether there is a need for consulting the full patent text for details. Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, “the pulley(s)” should be – the one or more pulleys--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 6 recites, “endless stationary band saw blades” (plural)”  Claims, 3, 4, 5, 10, 11, and 12 then refer to “the bandsaw blade” (singular).  It is therefore not understood if the Applicant is claiming one or more band saw blades.  As the claims recite that the blade is “endless”, it would appear that the Applicant intended for the singular form of band saw. It is also noted that in claim 1, “band saw” is spaced and in the dependent claims the limitations refer to – the bandsaw—with no space. 
Claim 1, line 6, “with one or more pulleys” should be –with the one or more pulleys—as the pulleys were already set forth in line 4, unless the Applicant was intending to reference a second set of pulleys, in which case, they should be clearly identified from the first set. 
Claim 1, line 10 recites “and optionally an sharpening tool attached to the frame of the apparatus.”  It is not understood if optionally means that the sharpening tool is removable or not required.  It isn’t clear what a cutting apparatus must possess to be infringing on the claims as set forth. 

Claim 10 line 1 recites, “the sharpening blade tool”.  Claim 1 recites “a sharpening tool”.  It is not clear if these are the same tools. 
Claim 10 recites, “the outer most facing pulley(s)”. Claim 1 recites, “one or more pulleys attached to the frame.”  Therefore only one pulley is definitively being claimed. The claim should be amended to either claim a second pulley or to amend this language to recite, the one or more pulleys.
Claim 12 recites the limitation "at each pass" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13, lines 1-2 recites, “wherein the sprocket wheel comprises a plurality of evenly spaced apart pockets comprises from about two to forty pockets.”  There is a missing transition between “pockets” and “comprise”. 
Claim 14 recites the limitation "in the pocket" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Did the Applicant intend for claim 14 to depend from claim 13?
Claim 17 recites the limitation "the substrate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 line 4, recites, “a motor”.  However, “a motor was set forth in line 3, it is not clear if this is the same motor or a second motor.
Claim 17, lines 6-7 recites, “continuously cutting the substrates at the same location during each pass.” It is not understood, how “at the same location” relates to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 9, 10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biagiotti (U.S. Patent 5,038,647)
In regards to claim 1, Biagiotti discloses a cutting apparatus for cutting flexible substrates having a longitudinal axis (fig. 1), the apparatus comprising: a frame (base that arm 9 is articulately attached to/ arm 9; fig. 2) having an upper surface lying in a first plane (parallel to the flywheels); one or more pulleys (flywheels 11/13) attached to the frame (fig. 2); one or more motors (17) for driving one or more pulleys(11/13); endless stationary band saw blades (15) mountably engaged with one or more pulleys (11/13), the bandsaw blades having an upper and lower edge; a moveable carriage (guide 3/ pusher 5) for receiving and advancing the substrate through a cutting lane (along guide 3) thereby cutting the substrate along a plane which is orthogonal to the 
In regards to claim 2, Biagiotti discloses wherein the substrate is cylindrical rolls, logs, pipe, tube, food product, dry or wet roll of paper or wet wipes (workpiece is not claimed subject matter).
In regards to claim 3, Biagiotti discloses wherein the bandsaw blade is smooth (col. 2, lines 19-20).
In regards to claim 4, Biagiotti discloses wherein the bandsaw blade further comprises a plurality of cutting teeth disposed on at least the upper edge and defining the cutting plane (col. 2, lines 19-20)..
In regards to claim 6, as best understood, Biagiotti discloses wherein the moveable carriage is a sprocket wheel, index conveyor, bomb-bay door or any other similar device that may hold the substrate (3/5).
In regards to claim 7, Biagiotti discloses wherein there are from about 2 to about 40 cutting lanes (1 cutting lane is considered about 2; see fig. 1).
In regards to claim 9, Biagiotti discloses wherein the sharpening blade tool (83/85) sharpens continuously or intermittently. 
In regards to claim 10, Biagiotti discloses wherein the sharpening blade tool is attached to the frame of the apparatus between the bandsaw blade and the outer most facing pulley(see fig 9)
In regards to claim 12, Biagiotti discloses wherein the bandsaw blade makes continuous cuts through the substrate at the same point at each pass (each articulation 
In regards to claim 16, Biagiotti discloses wherein the pulley(s) (flywheels 13/15) are adjustable to the product length that are being cut. (The oscillation about the pivot 19 of the flywheel 13 and of relevant motor 17, carried by the dual bracket 18, allows the band blade 15 to be suitably tensioned” col. 3, lines 55-64.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Ferenci (U.S. Patent 2,293,053).
In regards to claim 1, Herrick discloses a cutting apparatus for cutting flexible substrates having a longitudinal axis (fig. 1), the apparatus comprising: a frame (5/5) having an upper surface lying in a first plane (as shown in Fig. 1); one or more pulleys (wheels, 12, 13, 16, 17) attached to the frame (fig. 1); one or more motors (2) for driving one or more pulleys(12, 13, 16, 17); endless stationary band saw blades (14/15) mountably engaged with one or more pulleys (12, 13, 16, 17), the bandsaw blades having an upper and lower edge; and optionally a sharpening tool (Herrick does not disclose a sharpening tool).



In regards to claim 2, the modified device of Herrick discloses wherein the substrate is cylindrical rolls, logs, pipe, tube, food product, dry or wet roll of paper or wet wipes (food).
In regards to claim 3, Herrick discloses wherein the bandsaw blade is smooth (fig. 3).
In regards to claim 4, Herrick discloses wherein the bandsaw blade (14/15) further comprises a plurality of cutting teeth disposed on at least the upper edge and defining the cutting plane (fig. 3).
In regards to claim 5, Herrick discloses wherein the bandsaw blade (14 or 15) is serpentine and forms a loop.

In regards to claim 7, Herrick discloses wherein there are from about 2 to about 40 cutting lanes (see fig. 1).
In regards to claim 12, Herrick discloses wherein the bandsaw blade makes continuous cuts through the substrate at the same point at each pass (Fig. 1).
In regards to claim 14, Herrick discloses wherein the moveable carriage (69 as modified by Ferenci), has a holding device (27/87 Ferenci) to cover the substrate in the pocket.
In regards to claim 15, Herrick discloses wherein the holding device is a dead plate (27/87 Ferenci).
In regards to claim 17, Herrick discloses a method for cutting flexible substrates having a longitudinal axis, the method comprising: depositing and holding the substrate into a moveable carriage (e.g. 69 Ferenci); rotating the moveable carriage (conveyor 69) with a motor; a motor (2 Herrick) for driving one or more pulleys (12, 13, 16, 17) through one or more cutting lanes wherein the pulleys move an endless stationary bandsaw blade (e.g. 14 or 15); continuously cutting the substrates at the same location during each pass with the bandsaw blade; and optionally sharpening the bandsaw blade with a sharpening blade tool while cutting the substrates (no sharpening occurs).
In regards to claim 18, Herrick discloses wherein the substrate is cylindrical rolls, logs, pipe, tube, food product, dry or wet roll of paper or wet wipes (bread).

In regards to claim 20, Herrick discloses wherein the bandsaw blade is smooth (fig. 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Biagiotti (U.S. Patent 5,038,647) in view of Sakurai et al. (U.S. Patent 4,357,848), herein referred to as Sakurai. Biagiotti does not disclose wherein the motor is a servomotor. However, attention is further directed to the Sakurai band saw system that is pivotally mounted on a hinge pin 31 to sever the work piece from above. Sakurai disclose that the motor for driving the band saw blade is driven by a servomotor 65 that functions as both power for the motor and also the speed controlling unit 47 used to control the driven speed of the band saw blade.   It would have been obvious to one having ordinary skill in the art to have incorporated the teachings of Sakurai to have utilized a servomotor on the Biagotti band saw in order to control the feeding of the band saw blade to move the blade at a uniform optimum cutting rate during the cutting operation. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Biagiotti (U.S. Patent 5,038,647) in view of Blucher et al. (U.S. Patent 4,127,045), herein referred to as Blucher. 
In regards to claim 11, Biagiotti does not disclose the thickness of the bandsaw blade and therefore does not discloses wherein the bandsaw saw blade is from about 5 thousands of an inch to about 60 thousands of an inch thick.  Attention is further .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herrick (U.S. Patent 0765425) in view of Ferenci (U.S. Patent 2,293,053).
In regards to claim 16, Herrick does not discloses wherein the pulley(s) (12,13,15,16) are adjustable to the product length that are being cut.  However, Herrick discloses that “These wheels 12 in each arm are spaced as far apart as desired but in the present structure it has been found convenient to place them at a distance of one inch apart.”  Herrick thereby implies that various to the spacing to adjust the thickness of the bread slices are understood to be desirable.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have designed the wheel placement to be adjustable to change the slice thickness as desired per slicing operation since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).


Claims 1, 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gambaro et al. (U.S. Publication 2002/0121170), herein referred to as Gambaro in view of Stoner (U.S. Patent 1,374,777)
Gambaro discloses a cutting apparatus for cutting flexible substrates having a longitudinal axis (logs 20), the apparatus comprising: a frame (2) having an upper surface lying in a first plane (top of table 2); a moveable carriage (sprocket 10) for receiving and advancing the substrate through a cutting lane (between blades; fig. 3) thereby cutting the substrate along a plane which is orthogonal to the longitudinal axis of the substrate (20); and optionally a sharpening tool attached to the frame of the apparatus (Gambaro does not disclose a sharpening tool)
Gambaro discloses that any type of cutting device can be used, such as a band saw or knife blade or jet apparatus, but does not disclose the specifics of the bandsaw and therefore does not disclose one or more pulleys attached to the frame; one or more motors for driving one or more pulleys); endless stationary band saw blades mountably engaged with one or more pulleys, the bandsaw blades having an upper and lower edge.  Attention is directed to the Stoner band saw mill. Stoner disclose a plurality of band saw blades attached to pulleys or drums D and D’, the blades are parallel to each in a similar fashion as is shown by the Gambaro circular blades.  The blade set up allows for slicing of the logs of ice into multiple pieces in the same manner as the circular saw blades. It would have been obvious to have replaced the circular saw blades of Gambaro as already contemplated with band saws blades as shown by Stoner that utilize motors and  pulleys to drive the blades parallel to each other in order to several the workpeice into several pieces. 

In regards to claim 13, the modified device of Gambaro discloses wherein the sprocket wheel comprises a plurality of evenly spaced apart pockets (14) comprise from about two to about forty pockets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAURA M LEE/           Primary Examiner, Art Unit 3724